Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 17, 2018

                                      No. 04-18-00237-CR

                                   Flanzo Lafonte TOWNES,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2009CR0764
                           Honorable Sid L. Harle, Judge Presiding


                                         ORDER
        Appellant has filed a motion for extension of time in which to file his pro se brief.
Appellant requests an extension of sixty (60) days. We GRANT IN PART appellant’s request.
Appellant’s time for filing his pro se brief is extended thirty (30) days. Appellant’s pro se brief
is due on or before August 15, 2018.


                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court